DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to Independent Claims 1 and 8, the Applicant has sufficiently claimed and defined the combination LED lamp assembly including (at least) the first lamp in the inner portion of the assembly and the flange surrounding the first lamp having the second lamp.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to:
Independent Claim 1: the first lamp being a stop/turn/tail lamp and the second lamp being a back-up lamp, wherein the one or more third LEDs are amber LEDs and the flange includes the second lamp and the third lamp being configured to provide a dual color amber white flashing warning lamp function when the switch coupled to the third power interface is turned on, and wherein the assembly includes the connector wire configured to select a flash pattern from a plurality of flash patterns when the switch is turned on, wherein the plurality of flash patterns include dual color flash patterns and single color flash patterns, and wherein when a single color flash pattern is selected, the connector wire is further configured to toggle to an alternate color, thereby enabling the flange to flash amber only, white only, or amber and white; and
Independent Claim 8: the first lamp being a stop/turn/tail lamp and the second lamp being a back-up lamp and a work lamp, wherein the one or more second LEDs are high output LEDs configured to provide the back-up lamp function at a first luminosity when the switch coupled to the second power interface is turned off, and to provide the work lamp function at a second higher luminosity when the switch is coupled to the second power interface being turned on.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, April 12, 2022

/Jason M Han/Primary Examiner, Art Unit 2875